DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Terminal Disclaimer

The terminal disclaimer filed on 01/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/505,941 and/or 15/505,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

In the claims: 
Claims 1, 6, 10, 11, 12, and 13 are amended as follows:
In claim 1, the 4th line of the claim, the phrase “pH of the eluate” has been replaced with the phrase --pH of an eluate--.
In claim 6, the 1st line of the claim, the phrase “the kit according to claim 1” has been replaced with the phrase -- the radiolabelling kit according to claim 1--.
In claim 10, the 2nd line of the claim, the phrase “holding the vial” has been replaced with the phrase --holding the first vial--.
In claim 10, the 2nd line of the claim, the phrase “dimensions of the vial” has been replaced with the phrase -- dimensions of the first vial--.
In claim 11, the 2nd line of the claim, the phrase “the vessel” has been replaced with the phrase --the container vessel (4)--.
In claim 11, the last line of the claim, the phrase “the vial” has been replaced with the phrase --the first vial--.
In claim 12, the last line of the claim, the phrase “the vial” has been replaced with the phrase --the first vial--.
In claim 13, the 2nd line of the claim, the phrase “the vial” has been replaced with the phrase --the first vial--.
In claim 13, the 3rd line of the claim, the word “preferably” has been deleted.
Note that these amendments allow for consistency in claim terminology.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the claims are now limited to enabled subject matter of a radiolabeling kit containing acetate buffer and particular metal inhibitor species.  The closest prior art is Mariani et al. (of record; from IDS; WO 2013/024013 A2; “Mariani”).  Mariani teaches kits comprising a chelate-functionalized targeting agent, a sequestering agent, and a buffer, wherein the sequestering agent acts as a support chelator-functionalized molecule that temporarily or permanently subtracts the competing metals to the reaction with the chelate-functionalized targeting agent.  However, Mariani teaches the broad genus of polysaccharide as the sequestering agent, and Mariani alone, or in view of the prior art, provides no rationale to use instead the particular acetate buffer and particular metal inhibitor species as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618